DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 20MAY2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(a), 112(b) rejections and claim objections previously set forth in the Non-Final Office Action mailed 23FEB2021. Applicant's arguments filed 20MAY2021 have been fully considered.
Regarding “similar shape”, the argument is persuasive.
Regarding ROGERS, the Applicant cannot state “Rogers, et al., are silent with respect to any internal angles of the separating chamber” and maintain “evidence” of having three separate internal angles. It is noted that drawings are not drawn to scale and are representations of the invention as disclosed. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (MPEP 2125). Despite ROGERS Fig. 3 as being a schematic, patents are relevant as prior art for all they contain (MPEP 2123). When the reference does not disclose that the drawings are to scale and is silent as to dimensions (including angles), arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 line(s) 23-24 sets forth the limitation “the internal angle is constant along the length of the conical separating chamber from the first end to the second end.”. The specification does not specify “the internal angle is constant”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over ROGERS (US 20050173335) in view of YANG et. al 2010 “Solid/liquid separation performance of hydrocyclones with different cone combinations”.
Regarding claims 1-4, ROGERS teaches a hydrocyclone (title, Figs.) including:
a feed chamber (Fig. 3 #14), the feed chamber having:
- an inner side wall (inner wall of main body, Fig. 3 #12),

- an open end (annotated Fig. 3) located at an in use lower end of the inner side wall, and being opposite said top wall, the open end being of circular cross-section (see also Fig. 2) and having a central axis,
- an overflow outlet (Fig. 1 #27) located at the top wall, and
- an inlet port (Fig. 1 #17) for delivering material to be separated to the feed chamber;
a feed inlet zone located at the inner side wall of the feed chamber, the feed inlet zone being defined in the shape of a volute (par. [0013]), wherein:
- the distance from the inner side wall to the central axis decreases with the progression of the volute around the inner side wall in a direction away from the inlet port (see Fig. 2); and
- the volute subtends an angle of up to 360°, which overlaps the claimed range of greater than 270 angle degrees or about 360°;
a conical separating chamber (Fig. 3 #15) defining an inner wall which extends from a first end at a region of relatively large cross-sectional area located adjacent the open end of the feed chamber, to a second end of relatively smaller cross sectional area;
wherein an internal angle is constant along the length of the conical separating chamber from the first end to the second end (see Fig. 3; par. [0016]); and,

ROGERS does not teach the internal angle. However, YANG teaches solid/liquid separation performance of hydrocyclones with different cone combinations (title, Figs.) including a hydrocyclone having a cone angle of 10 degrees (hydrocyclone B; Fig. 1) and that a smaller cone angle improves the separation efficiency (P278/left C/L4-13). A cone angle of 10° is equivalent to an angle of 5° between an inner wall of the conical separating chamber and a line parallel to the central axis, which anticipates that claimed range of less than 8° or between 4-6° or about 5°.
Annotated Fig. 3
Annotated Fig. 1

    PNG
    media_image1.png
    649
    407
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    851
    422
    media_image2.png
    Greyscale




Regarding claims 5,11-13, ROGERS teaches the conical separating chamber comprises two segments, each being of a frustoconical and similar shape and being joined together end to end, the two joined segments defining the inner wall of the conical separating chamber having an internal angle that is constant. (see annotated Fig. 1).
Regarding claims 6-10, ROGERS teaches an overflow outlet control chamber located at the top wall of the feed chamber and in fluid communication therewith via the overflow outlet (Figs. 1,3 #21).
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
GRIMM (US 20190275532) discloses a classifying apparatus comprising a hydrocyclone with a substantially constant taper angle (par. [0054]).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777